DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s note
Note, although the examiner recites certain excerpts from the prior art, MPEP 2141.02 VI states “Prior art must be considered in its entirety, including disclosures that teach away from the claims”.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7,13-16,22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 	For claim 1, the added limitation of “v. wherein said main body has an amount of expansion and said upper cuff has an amount of expansion; and vi. wherein said amount of expansion of said main body has an equal ratio to said amount of expansion of said upper cuff, vii. wherein when said main body and said upper cuff are expanded in said equal ratio, said second amount of compressive pressure is less than said first amount of compressive pressure; viii. wherein said amount of compressive pressure is sufficient to maintain said sock in said position on said leg of said ungulate absent an opposing force” (emphasis on the underlined) are not supported in the original disclosure. Nowhere in the original specification does it discussed or explained amount of expansion for the main body and the upper cuff. In addition, there is no mentioned or explanation of the amount of expansion for the main body and the upper cuff being of any equal ratio nor expanded in equal ratio. Lastly, nowhere in the specification does it mentioned or explained absent an opposing force. It appears that applicant is attempting to employ negative limitation but there is no support in the specification. Thus, the added limitation fails to comply with the written description requirement and is consider a new matter issue.

discussion of the written description requirement of 35 U.S.C. 112, first paragraph.
	For claim 13, likewise, similar to claim 1, the added limitation of “vi. wherein said main body has an amount of expansion and said upper cuff has an amount of expansion, and viii. wherein said amount of expansion of said main body is an equal ratio to said amount of expansion of said upper cuff; and ix: wherein when said main body and said upper cuff are expanded in said equal ratio, said second and third amount of compressive pressure are less than said first compressive pressure of said upper cuff; x. wherein said first amount of compressive pressure and said second amount of compressive pressure are sufficient to maintain said sock in said position on said leg of said ungulate absent an opposing force” (emphasis on the underlined) are not mentioned or explained in the original specification. Note that the comment for 
	All other claims depending on one or more of the above rejected claims are also rejected the same. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,6,7 are rejected under 35 U.S.C. 103 as being unpatentable over Marzani (US 2246100 A) in view of Swallow et al. (US 4502301 A) and Zink (US 6508205 B1).
 	For claim 1, Marzani teaches a sock (7) having a tubular shape for use on a leg of an ungulate, wherein said ungulate has a hoof, a knee joint, a fetlock joint and a pastern on said leg (as shown in the figures), wherein said sock has a relaxed state (when not in use or placed on the horse) and an expanded state (when use on the 
a. an upper cuff (see the examiner’s illustration below) having a diameter in said relaxed state (diameter can be seen in figs. 5-6), a lower end and an upper end: i. wherein said upper end of said upper cuff is configured to engage with said leg below said knee joint such that said sock originates below said knee joint (as shown in fig. 1); ii. wherein said lower end of said upper cuff is configured to engage with said leg above said fetlock joint; iii. wherein said upper cuff is a compressive pressure construction providing a first amount of compressive pressure in said expanded state, and is configured to frictionally engage with said leg of said ungulate (page 1, right column, lines 25-34, state that the sock is elastic so as to stretch to conform to the horse leg in a firm grip, which means that there is some sort of compressive pressure along the whole sock); 
b. a main body (see the examiner’s illustration below): i. wherein said main body is connected to said lower end of said upper cuff, 4ii. wherein said main body is hollow and has a first diameter in a relaxed state at a first point on said main body (figs. 5-6 show the sock being hollow and with diameter; also, any area or point on the main body can be a first diameter and a first point), and a second diameter in said relaxed state at a second point on said main body (figs. 5-6 show the sock being hollow and with diameter; also, any area or point on the main body can be a second diameter and a second point); iii. wherein said main body at said first point provides a second amount of compressive pressure in said expanded state configured to engage with said leg proximate said fetlock joint (page 1, right column, lines 25-34, state that the sock is 
c. a lower cuff (see the examiner’s illustration below) having a diameter in a relaxed state (figs. 5-6 show the sock being hollow and with diameter), an upper end and a lower end: i. wherein said upper end of said lower cuff is connected to said main body; and 5iv. wherein said lower end of said lower cuff has a lower opening (opening for the hoof to pass through).

    PNG
    media_image1.png
    819
    885
    media_image1.png
    Greyscale

  
It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to have the upper cuff of Marzani be configured to expand at least two times said diameter in said relaxed state of said upper cuff, in order to accommodate to the size of horse’s leg comfortably when placed thereon and to assist the user for placement of the sock thereon.  Noting that Marzani stated that his sock can stretch longitudinally and laterally to accommodate to the horse’s leg.
In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to have the amount of expansion of said main body has an equal ratio to said amount of expansion of said upper cuff in the sock of Marzani, in order to provide an even expansion between the upper cuff and the main body so as to accommodate to the horse’s leg comfortably when placed thereon and to 
	Swallow et al. teach in the same field of endeavor of compression sock as Marzani, the sock of Swallow et al. is made up of a plurality of strands of yarn (from the knitted fabric by the knitting machine with yarn feed, for example, col. 11, lines 50-60); wherein the sock can have variable amount of compressive pressure along its length as desired based on the compression needed along the user’s leg at different points; viii. wherein said amount of compressive pressure is sufficient to maintain said sock in said position on said leg of said ungulate absent an opposing force (the compressive pressure in the sock of Swallow et al. is sufficient enough to maintain the sock on the leg of the user). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the sock of Marzani with variable amount of compressive pressure as taught by Swallow et al. so that when said main body and said upper cuff are expanded in said equal ratio, the second amount of compressive pressure is less than the first amount of compressive pressure, wherein said amount of compressive pressure is sufficient to maintain said sock in said position on said leg of said ungulate absent an opposing force, wherein the lower cuff is configured to expand at least two times the diameter in said relaxed state of said lower cuff, and wherein said lower cuff provides negligible compressive pressure, in order to accommodate to the animal’s compression pressure as desired along the animal’s body part such as the leg.
Zink teaches in the same field of endeavor of compression sock or legging as Marzani, the sock of Zink extends from below the knee joint (see figs. 5-6) to terminate just below said coronet band (at ref. 20). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the sock of Marzani as modified by Swallow et al. extends from below the knee joint to terminate just below said coronet band as taught by Zink in order to further anchor or stabilize the sock onto the leg/hoof so as to prevent the sock from easily sliding off. 
	For claim 2, Marzani as modified by Swallow et al. and Zink is silent about wherein said first amount of compressive pressure when said upper cuff is expanded to 1.5 times said relaxed state diameter is configured to be in the range of 13mmHg to 24mmHg.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the first amount of compressive pressure of the sock of Marzani as modified by Swallow et al. and Zink when the upper cuff is expanded to 1.5 times the relaxed state diameter be configured to be in the range of 13mmHg to 24mmHg, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect (depending on the amount of compression pressure the user wishes to have compressing the animal’s body part) is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Note that Swallow et al. do teach the compressive pressure ranges that depend on the various areas of the user’s body part in fig. 9.
	For claim 3, Marzani as modified by Swallow et al. and Zink is silent about wherein said first amount of compressive pressure when said upper cuff is expanded to 1.5 times said relaxed state diameter is configured to be in the range of 15mmHg to 
 	For claim 6, Marzani as modified by Swallow et al. and Zink is silent about wherein said second amount of compressive pressure when said main body at said first point is expanded to 1.5 times said relaxed state diameter is configured to be in the range of 10mmHg to 17mmHg.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the second amount of compressive pressure in the sock of Marzani as modified by Swallow et al. and Zink when the main body at the first point is expanded to 1.5 times said relaxed state diameter is configured to be in the range of 10mmHg to 17mmHg, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect (depending on the amount of compression pressure the user wishes to have compressing the animal’s body part) is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Note that Swallow et al. 
	For claim 7, Marzani as modified by Swallow et al. and Zink is silent about said second amount of compressive pressure when said main body at said first point is expanded to 1.5 times said relaxed state diameter is configured to be in the range of 12mmHg to 15mmHg.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the second amount of compressive pressure in the sock of Marzani as modified by Swallow et al. and Zink when said main body at said first point is expanded to 1.5 times said relaxed state diameter is configured to be in the range of 12mmHg to 15mmHg, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect (depending on the amount of compression pressure the user wishes to have compressing the animal’s body part) is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Note that Swallow et al. do teach the compressive pressure ranges that depend on the various areas of the user’s body part in fig. 9.
Claims 4,5 are rejected under 35 U.S.C. 103 as being unpatentable over Marzani as modified by Swallow et al. and Zink as applied to claims 1 & 3 above, and further in view of Loos (US 20090075019 A1).
 	For claim 4, Marzani as modified by Swallow et al. and Zink is silent about wherein said plurality of strands of yarn of said upper cuff and said main body are polyester, elastic hydrocarbon polymer and elastic polyurethane.

	For claim 5, Marzani as modified by Swallow et al., Zink and Loos further teaches the plurality of strands of yarn contain fibers having antimicrobial properties (as relied on with Loos).
Claims 13-15,22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Marzani (as above, US 2246100 A) in view of Swallow et al. (as above, US 4502301 A).
For claim 13, the limitation has been explained in the above teachings of Marzani as modified by Swallow et al., thus, please see above. Not explained are the following: Marzani teaches the upper end of the upper cuff is configured to engage with the leg below the hock joint for the sock 9, and wherein said main body is configured to engage with said fetlock joint at said first point and said pastern at said second point (as shown in the figures); wherein said main body is hollow and has a diameter at said first point 
Marzani as modified by Swallow et al. is silent about said second and third amount of compressive pressure are less than said first compressive pressure of said upper cuff. Note that Swallow et al. teach variable compressive pressures along the sock as desired. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the second and third amount of compressive pressure in the sock of Marzani as modified by Swallow et al. be less than said first compressive pressure of said upper cuff, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect (depending on the amount of compression pressure the user wishes to have compressing certain areas of the animal’s body part) is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Note that Swallow et al. do teach the compressive pressure ranges that depend on the various areas of the user’s body part in fig. 9.

For claim 15, the limitation has been explained in the above teachings of Marzani as modified by Swallow et al., thus, please see above claim 3.
For claim 22, Marzani as modified by Swallow et al. is silent about wherein said second and third amount of compressive pressure when said main body at said first point and said second point are expanded to 1.5 times said relaxed state diameter is configured to be in the range of 9mmHg to 17mmHg.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the second and third amount of compressive pressure when said main body at said first point and said second point in the sock of Marzani as modified by Swallow et al. be expanded to 1.5 times said relaxed state diameter is configured to be in the range of 9mmHg to 17mmHg, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect (depending on the amount of compression pressure the user wishes to have compressing the animal’s body part) is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Note that Swallow et al. do teach the compressive pressure ranges that depend on the various areas of the user’s body part in fig. 9.
For claim 23, Marzani as modified by Swallow et al. is silent about wherein said second and third amount of compressive pressure when said main body at said first and said second point are expanded to 1.5 times said relaxed state diameter is configured to be in the range of 11mmHg to 15mmHg.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the second and third 
For claim 24, the limitation has been explained in the above teachings of Marzani as modified by Swallow et al., thus, please see above claim 1.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Marzani as modified by Swallow et al. as applied to claims 13 & 14 above, and further in view of Loos (as above, US 20090075019 A1).
For claim 16, the limitation has been explained in the above teachings of Marzani as modified by Swallow et al., thus, please see above claim 4.
Response to Arguments
Applicant's arguments filed 1/25/2021 have been fully considered but they are not persuasive.
Applicant argued that the wrap engages the fetlock joint and limits the amount of flexing by the fetlock joint. See Marzani at p. 2, col. 1, lines 5-10 (emphasis added). Marzani teaches away from providing expansion properties that enable the horse to freely move its fetlock joint. 

Limits the amount of flexing does not mean that it does not provide explanation property. This is no different from applicant’s sock because applicant’s sock compresses the horse’s leg, which the act of compressing automatically limits some amount of flexing for the horse. In addition, “limits the amount of flexing” is broad and 
Applicant argued that, additionally, Marzani fails to teach a tubular sock that is held in place by frictional engagement, instead Marzani device is a wrap which must be zipped together on the horse's leg. The Marzani device therefor does not teach a sock to slip onto a horse's leg where the upper cuff is held in place solely by compression of the sock itself. 

Applicant did not claim that the sock is held in place “solely” by the compression, thus, the argument is irrelevant. It appears that applicant is attempting to add in a negative limitation to cover this “solely” concept by adding “absent an opposing force”. However, this negative limitation is not supported in the specification. Nowhere in the specification does applicant state that the sock is solely held in place by frictional engagement or compression. While applicant stated in para. 0007 of applicant’s pgpub 2018/0310523 that the prior art teaches socks with loops, snaps, zippers, etc., applicant never stated that applicant’s invention is absent of these fasteners. Para. 0008 only stated that applicant’s sock is created for easy to take on and off but did not mentioned that the sock is without extra fasteners for easy to take on or off. Furthermore, even if Marzani has added zippers or the like, these elements can be omitted and the sock would still be able to be frictionally engaged to the horse’s leg due to the elasticity of the material of the sock to expand and contract so as to contour to the horse’s leg. 
Applicant argued that Marzani al so fails to teach the limitation that the main body expands sufficiently to fit over the hoof of the horse (Marzani is not applied to the horse's leg by sliding the wrap over the hoof - instead, Marzani is tightened using zipper and anchoring means). Further, Marzani is incapable of staying in place along the horse's leg by way of compression alone.

The main body expands sufficiently and compression alone are not being claimed, thus, applicant’s argument are irrelevant. In addition, what is considered “sufficiently”? Applicant has not provided further detail or description as to what is sufficiently because Marzani’s sock is sufficiently fit over the hoof of the horse as shown. Otherwise, it would fall off and that would defeat the purpose of a sock. Furthermore, clearly Marzani’s main body sufficiently fits over the hoof of the horse as shown. Lastly, Marzani clearly teaches that the material of the sock is elastic so as to expand and contract as needed to contour to the horse’s leg. Thus, if one was to eliminate or omit the zipper or the like in Marzani, the sock would still be capable of staying on the horse due to the elasticity of the material being able to expand and compress the horse. 
Applicant argued that Swallow teaches away from a dynamic transition of pressure and, importably, greater compression at the top of the sock. Additionally, Swallow fails to teach a sock that can expand to the specified range as provided by Applicant - nor does Swallow suggest that its compression stockings can be used on animals.

 	A specific range is not being claimed by applicant. It is irrelevant in regard to whether Swallow teaches a dynamic transition or not because this is not being claimed and does not pertain to the scope of the claim nor does it pertain to what Swallow is being relied on for. As indicated in the rejection, Swallow et al. teach in the same field of endeavor of compression sock as Marzani, the sock of Swallow et al. is made up of a plurality of strands of yarn (from the knitted fabric by the knitting machine with yarn feed, for example, col. 11, lines 50-60); wherein the sock can have variable amount of compressive pressure along its length as desired based on the compression needed along the user’s leg at different points; viii. wherein said amount of compressive pressure is sufficient to maintain said sock in said position on said leg of said ungulate absent an opposing force (the compressive pressure in the sock of Swallow et al. is sufficient enough to maintain the sock on the leg of the user). Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the sock of Marzani with variable amount of compressive pressure as taught by Swallow et al. so that when said main body and said upper cuff are expanded in said equal ratio, the second amount of compressive pressure is less than the first amount of compressive pressure, wherein said amount of compressive pressure is sufficient to maintain said sock in said position on said leg of said ungulate absent an opposing force, wherein the lower cuff is configured to expand at least two times the diameter in said relaxed state of said lower cuff, and wherein said lower cuff provides negligible compressive pressure, in order to accommodate to the animal’s compression pressure as desired along the animal’s body part such as the leg.  Lastly, the claimed limitation of the sock being used on a leg of an ungulate is merely functional recitation, to which clearly the sock of Swallow can be used on a horse because the structure of the sock of Swallow would allow such function to be performed. Note that a human is an animal, thus, Swallow does teach the sock being used on an animal. 
 	Applicant argued that Zink teaches away from the compression and expansion properties provided by Applicant's sock.
	
 	Zink was not relied on for compression and expansion properties as argued by applicant. As stated in the above rejection, Zink teaches in the same field of endeavor of compression sock or legging as Marzani, the sock of Zink extends from below the knee joint (see figs. 5-6) to terminate just below said coronet band (at ref. 20). Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the sock of Marzani as modified by Swallow et al. extends from below the  as taught by Zink in order to further anchor or stabilize the sock onto the leg/hoof so as to prevent the sock from easily sliding off. 
Applicant argued that Applicant has amended the claims in response to the present office action, adding the limitation that the upper cuff is configured to expand to at least two times its diameter in a relaxed state and that the sock is designed to hold its position by compression alone.

As stated in the above, Marzani’s sock is made of an elastic material that allows expansion and compression. Although Marzani does specifically state at least two times its diameter, it would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to have the upper cuff of Marzani be configured to expand at least two times said diameter in said relaxed state of said upper cuff, in order to accommodate to the size of horse’s leg comfortably when placed thereon and to assist the user for placement of the sock thereon. 
As for the compression alone comment, as stated in the above, applicant employs this negative limitation but did not limit this in his specification. Nowhere did the specification specifically emphasize that the sock is held in place by compress alone. As stated in the above, while applicant discussed that the prior art has zipper or the like, applicant never stated that applicant’s invention does not have these elements. Merely stating in para. 0008 that applicant’s sock is easy to take on and off does not indicate that the sock is to be without zipper or the like. In addition, by stating “absent an opposing force” is not the same as compression alone because absent an opposing force can just be one force on the sock but other forces can still act on the sock. Also, opposing force is not the same or necessarily compression.
 	Applicant argued that Applicant's independent claims recite that the level of compression decreases towards the bottom of the sock on the horse's leg. This is not disclosed by the prior art. Instead, the prior art teaches that compression should be highest at the outermost extremity.

	As stated in the rejection, Swallow teaches different degree of compression along the sock as desired by the user. While fig. 2 of Swallow may show 100% compression at the bottom area of the sock, Swallow also stated that one can select any desired compression percentage at any selected point on the sock depending on how much compression in a certain area the user wishes to have. For example, this is clearly stated in col. 5, lines 8-25. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the sock of Marzani with variable amount of compressive pressure as taught by Swallow et al. so that when the main body and the upper cuff are expanded in the same ratio, the second amount of compressive pressure is less than the first amount of compressive pressure, wherein the lower cuff is configured to expand at least two times the diameter in said relaxed state of said lower cuff, and wherein said lower cuff provides negligible compressive pressure, in order to accommodate to the animal’s compression pressure as desired along the animal’s body part such as the leg.
Applicant argued that Marzani is cited by the Examiner as disclosing a relaxed state and expanded state to maintain a position on the leg of an ungulate. As amended, the claims require that the sock maintain its position by frictional engagement alone. Therefore, on this basis, Marzani in combination with the other prior art references, fails to disclose the limitations of Applicant's independent claims. The elastic portion of the Marzani brace is provided not for the purpose of frictionally engaging the leg to maintain its position, but instead, to hold the tendon engaging portion 39 (the brace) snugly against the tendon above the fetlock joint. In fact, Marzani patent teaches away from modifying the compression and expansion properties of a sock to allow for liberal movement of the horse's joints.

	The claimed limitation did not claim frictional engagement alone as argued. As a matter of fact, “frictionally” was mentioned twice in claim 1, part a., iii. and in claim 13, part a., iii., both of these do not even say “frictional engagement alone” as argued by applicant. As stated in the above comments, applicant has no support for this negative limitation of “alone”. Please see above comments. In addition, as stated above, adding “absent an opposing force” is not the same as “frictional engagement alone”. Again, please see the examiner’s comment above regarding the absent an opposing force. 
 	Applicant argued that there is no indication that there is a different amount compressive pressure at different points on the Marzani brace (claimed in independent claims 1 and 13). While Applicant recognizes that Swallow discloses different compressive pressure at different points on the Swallow stocking, there is no indication that these differing compressive pressures would be applied to non-delineated positions on the Marzani brace (i e. upper cuff, main body and lower cuff). There is no conceivable purpose that would cause one skilled in the art to randomly decide to delineate the Marzani brace in the manner indicated, to provide specific regions (upper cuff, main body and lower) with different compressive forces.

 	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The examiner has combined Marzani with Swallow for the different amount of compression in various areas of the sock, thus, applicant should argue the combination and not Marzani not teaching the different amount of compression. In addition, clearly there is a motivation to combine or at least a conceivable purpose to combine the references in order to accommodate to the animal’s compression pressure as desired along the animal’s body part such as the leg. For example, if the animal requires compression in the upper leg area, then based on Swallow’s teaching, the user would make the upper cuff area or upper leg area of the sock more compressed so as to prevent more injury or the like on that upper area. 
Applicant argued that Marzani, as extensively discussed above, discloses a brace, having semi-rigid properties and being "snugly" fit and fastened to a horse's leg. The brace is designed to protect and "brace" the fetlock joint. A brace is designed to be fitted and provide support to a joint, rather than prevent unrestricted movement, as Applicant's sock requires. 

As stated in the above, page 1, left column, lines 27-33, of Marzani states that the sock allows free movement of the fetlock joint and not interfering with the actions of the tendons. Thus, this clearly proves that Marzani does not want tight or restrictive movement as alleged by applicant. Snugly fit does not mean that it has to be restrictive to movement. A garment or article of clothing can snugly fit a person but the person can move freely as desired, especially something like a sock or legging. 
Applicant argued that, specifically, Applicant's claims require expansion properties that require the upper cuff to expand to at least two times its diameter in its relaxed state. Marzani teaches away from this, stating that the upper end includes a strap to secure the brace apparel in place. Marzani states that the snug fit is important for the brace to be functional - specifically that the brace must be made of a material to possess "sufficient rigidity" to brace the joint. See Marzani at col. 1, lines 15-20. Modifying the Marzani brace to provide an upper cuff that has the expansion properties disclosed by Applicant would not only be taught away from but also cause Marzani to be inoperable.

	The examiner did not considered the strap as a part of the upper cuff. This is clearly demonstrated in the above illustration in which the examiner selected fig. 4 of Marzani, which does not include the strap. The examiner is considering the mesh material that makes up the sock and not everything else, especially within the scope of comprising language. Marzani can have other elements on his sock but the examiner is not considering them per “comprising” limitation. In addition, the strap is merely an additional fastening but without it, the sock can still stay on the horse’s leg because Marzani clearly stated that the sock is made of an elastic material that can expand and compress in longitudinal and lateral directions to accommodate to the horse’s leg. Thus, without the strap, zippers, or the like, the sock can still hold its shape and maintain on the horse due to the elastic material. Modification of Marzani’s sock to have the upper cuff expanding twice its diameter does not make the sock of Marzani’s inoperable because Marzani already discloses an elastic material for the sock that can expand and compress as desired. Thus, by making the upper cuff twice its relaxed diameter, it will help the user to expand the sock so as to slip on the horse’s leg easier. Also, if there is a bigger size horse, then the sock can expand better to accommodate to the larger size horse. Therefore, the sock would still be operable the same way as it is intended to perform. 
Applicant argued that Swallow teaches away from including greater compressive forces in the upper cuff as opposed to the main body of the Applicant's sock, as limited in the claims. Additionally, Swallow does not suggest that compression and expansion properties should be modified for the purpose of remaining in position on a user's body and simultaneously being capable of expansion to allow for easy application and/or removal from the user's body.

As stated in the above comment, Swallow teaches different degree of compression along the sock as desired by the user. While fig. 2 of Swallow may show 100% compression at the bottom area of the sock, Swallow also stated that one can select any desired compression percentage at any selected point on the sock depending on how much compression in a certain area the user wishes to have. For example, this is clearly stated in col. 5, lines 8-25. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the sock of Marzani with variable amount of compressive pressure as taught by Swallow et al. so that when the main body and the upper cuff are expanded in the same ratio, the second amount of compressive pressure is less than the first amount of compressive pressure, wherein the lower cuff is configured to expand at least two times the diameter in said relaxed state of said lower cuff, and wherein said lower cuff provides negligible compressive pressure, in order to accommodate to the animal’s compression pressure as desired along the animal’s body part such as the leg. As for applicant’s comment on easy application and removal, Swallow was not relied on for that nor was the limitation even claimed. Thus, applicant’s argument is irrelevant to the scope of the claim. 
 	Applicant argued that, although Zink is only used to teach the position of the sock below the hock/knee joint, Applicant submits that Zink also teaches away from the properties of Applicant's sock by specifically stating that space is required between the inner wall of Zink's legging and the leg of the horse. 

 	As stated by applicant, Zink was only used to teach the position of the sock, thus, the other argument for Zink is mooted because Zink was not relied on for such limitation nor such a limitation was being claimed by applicant. 
Applicant argued that this is accomplished by the optimal amount of compression and expansion disclosed by Applicant, wherein the sock can remain raised on the leg while the leg is in motion and the sock is still being easy to put on and take off. The Applicant's sock does not use clasps, straps, buckles, Velcro® or any other method of securing the sock to the horse's leg.
	Applicant never stated that applicant’s sock does not use clasps, straps, or the like. As stated in the above comments, while applicant stated in para. 0007 that prior art includes these elements, para. 0008 only states that applicant’s sock is easy to take on and off but never stated that these elements are not included. In addition, these elements do not necessary make it harder to take on or off because it would be up to the ability of the user to perform this task in order to conclude that it is easy or not to put on or take off. Furthermore, sometimes these elements make it easier to put on and take off also. It would depend on how the user perceive what is easier and what is not. Moreover, even if these elements were to be required in Marzani, it would have been obvious to one having ordinary skill in the art at the time the invention was made to omit the zipper, strap or the like from Marzani’s sock, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art. In re Karlson, 126 USPQ 184. Ex parte Wu , 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989). In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965). In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). This is especially true when Marzani stated that his sock is made out of an elastic material that can expand and compress to snugly fit the sock onto the horse’s 
 	Applicant argued that specifically, Applicant discloses a first amount of compression on the horse's leg along the cannon, a second amount of compression on the horse's leg at the fetlock joint and a third amount of compression on the horse's leg at the pastern. The first amount of compression is greater than the second, which is greater than the third.
 	The claimed limitation does not positively claimed these locations on the horse for each of the amount of compression as stated. The claimed limitation only calls for functional recitation of the main boby, the upper cuff, and the lower cuff to be “configured to engage” these area. Thus, given that, the sock of Marzani as modified by Swallow and Zink can performed these functional intended use to cover these areas. In addition, even if positively recited, the combination of Marzani as modified by Swallow and Zink would cover these areas and provide different compression as desired (as taught by Swallow). 
Applicant argue that although Swallow discusses variable compression along the tights - the specific variations of compression along the horse's leg is not disclosed by Swallow (instead it is taught against). 

 	The examiner has reply for this argument in the above, thus, please see above comments regarding Swallow. 
 	Applicant argued that Marzani fails to teach any defined segments of the brace. There is no reference to any differential of compressive force along the sock. Swallow also fails to teach different segments having different compressive forces.

	As illustrated in the above, Marzani does teach segments as claimed. The areas of the sock as illustrated above are segments that distinguished upper cuff, main body and lower cuff as claimed. An object can have segments without having a separate divider or line to separate them. For example, a sock has a upper cuff or area, a middle area, and a lower cuff or area and these elements do not have to be separated by lines, seams or the like in order to call them upper cuff, main body, and lower cuff. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889.  The examiner can normally be reached on 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Son T Nguyen/Primary Examiner, Art Unit 3643